On September 29, 2005, the defendant was sentenced to a commitment to the Department of Corrections for a term of ten (10) years, for the offense of Count II: Criminal Sale of Dangerous Drugs, a felony. The sentence shall run concurrently with the terms imposed in Cause Numbers ADC-87-100 and CDC-87-260.
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant waived his appearance prior to the hearing and waived his right to be represented by counsel. The state was represented by Brant Light.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the ■undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to grant credit for time served of ninety-seven (97) days. The Defendant’s request for street time credit is denied. The sentence and the conditions of the sentence shall otherwise remain as imposed in the September 29, 2005 Judgment.
Hon. Thomas McKittrick, District Court Judge